DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are presented for examination.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. The amendment is the corrected version of the amendment in Notice of Allowability issued 1/16/2020. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative Pallavi Mathur, Registration No. 80,102, on Thursday, 12/16/2021.
The application has been amended as follows:
In the claim:
Claim 1, line 25, amend “wherein when a free capacity of the pool is sufficiently large to store”, to “wherein when a free capacity of the pool is insufficiently large to store”.
insufficient large to store”.

REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “ a storage controller comprising a plurality of volumes, wherein the plurality of volumes are logical volumes further comprising logical storage areas; and a pool comprising one or more physical storage areas, wherein the volumes use the pool  to allocate the physical storage areas to the logical storage areas of the volumes, wherein the storage controller includes: a first group including, among the volumes, at least one first primary volume to which a first target protection period is set, wherein the first target protection period is a period during which storage contents of the first primary volume can be returned to a time point in the past, a first copying volume which stores  a copy of the first primary volume at a first predetermined time, and a first history information volume which stores  first primary volume history information about past updates  to the first primary volume, and a second group including, among the volumes, at least one second primary volume to which a second target protection period is set, wherein the second target protection period is a period during which storage contents of the second primary volume can be returned to a time point in the past, a second copying volume which stores  a copy of the second primary volume at a second predetermined time, and a second history information volume which stores  second primary volume history information about past updates  to the second primary volume, wherein the volumes included in the first group and the second group utilize the same physical storage area of the pool, and wherein when a free capacity of the pool is insufficiently large to store  the first target protection period and a first protectable period, wherein the first protectable period 68254718_1 DOCXATTORNEY DOCKETPATENT APPLICATION 072388.145616/807,317 3 of 8 is a period prior to the first target protection period, and the second target protection period and a second protectable period, wherein the second protectable period is a period prior to the second target protection period and is
Claim 9 recites the following limitations: “segregate the persistent storage media into two or more segments, wherein the persistent storage media comprises a solid state drive, assign a tenant to one of the two or more segments of the persistent storage media, wherein the two or more segments each comprise a contiguous physical collection of a physical architecture of the persistent storage media to which a logical NON- VOLATILE MEMORY EXPRESS Set is mapped, wherein the tenant is assigned to the logical NON-VOLATILE MEMORY EXPRESS Set, and wherein the two or more segments each support only one tenant, collect, via the solid state drive, telemetry information on a per segment-basis, wherein a segment granularity is smaller than a namespace granularity, and identify, via the solid state drive, one or more of count information, type information or capacity information on a per segment-basis in response to a query from an agent.”
Claim 9 recites the following limitations:
a storage controller comprising a plurality of volumes, wherein the plurality of volumes are logical volumes further comprising logical storage areas , and a pool comprising one or more physical storage areas, wherein the volumes use the pool  to allocate the physical storage areas to the logical storage areas of the volumes, comprising the steps of: configuring the storage controller to include a first group including, among the volumes, at least one first primary volume to which a first target protection period is set, wherein the first target protection period is a period during which storage contents of the first primary volume can be returned to a time point in the past, a first copying volume which stores  a copy of the first primary volume at a first predetermined time, and a first history information volume which stores  first primary volume history information about past updates  to the first primary volume, at least one second primary volume to which a second target protection period is set, wherein the second target protection period is a period during which storage contents of the second primary volume can be returned to a time point in the past, a second copying volume which stores  a copy of the second primary volume at a second predetermined time, and a second history information volume which stores  second primary volume history information about past updates  to the second primary volume; configuring the volumes included in the first group and the second group to utilize the same physical storage area of the pool; and when a free capacity of the pool is insufficiently large to store  the first target protection period and a first protectable period, wherein the first protectable period is a period prior to the first target protection period, and the second target protection period and a second protectable period, wherein the second protectable period is a period prior to the second target protection period and is longer than the second target protection period, determining  first primary volume history information to be purged from the first protectable period and the second protectable period in such a manner that a predetermined relation is formed between the first protectable period and the second protectable period.”
The prior art of record, alone or in combination, does not teach or suggest the claimed limitations cited in claims 1, and 9 above. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, and 9 either in the prior art or existing case law.
Claims 2-8 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133